Per Curiam.

The respondent was admitted to practice on March 14, 1955 by the Appellate Division, First Judicial Department. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice has found the respondent guilty of professional misconduct as follows: neglecting to prosecute matters entrusted to him; causing, in one matter, pecuniary loss to his client by reason of the addition of interest to a Federal estate tax and the addition of both interest and penalties to the New York State estate tax; and giving clients false assurances as to the status of their matters.
After reviewing the report of Mr. Justice Sirignano, we find the respondent guilty of the afore-mentioned misconduct. The petitioner’s motion is therefore granted.
In determining the appropriate measure of discipline to be imposed, we have taken into account respondent’s previously unblemished record and the fact that he has made full restitution of $1,500 to the client who suffered the pecuniary loss. *492Accordingly, it is our opinion that the respondent be and he hereby is censured for his misconduct.
Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.